Citation Nr: 0001969	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-05 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant has been a member of the Puerto Rico National 
Guard and had active service in the Army from October 1989 to 
March 1990.  He was subsequently called to active duty from 
November 1990 to August 1991, serving in Southwest Asia for 
approximately five months.  This case originally came before 
the Board of Veterans' Appeals (Board) on appeal of rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico which, in part, denied 
entitlement to service connection for a skin disorder.  The 
Board remanded this issue to the RO for additional 
development in October 1998; the RO has now returned the case 
to the Board for appellate review.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
originally remanded the case in October 1998, for the 
gathering of National Guard medical records, as well as a 
medical review of the claims file and a rendering of a 
medical opinion.  However, instead of arranging for a review 
of the case by a VA dermatologist, the RO scheduled the 
appellant for a medical examination and then denied the claim 
when he failed to report for the examination.  Therefore, 
given the guidance offered by the Court in Stegall, the case 
must again be remanded.

Further, due process of law requires additional development.  
During the aforementioned remand development, some National 
Guard medical records were obtained.  These records were not 
reviewed by the RO, and there was no supplemental statement 
of the case to the veteran, nor was it indicated that the 
matter was being returned to the Board following a failure to 
report for an examination.  Finally, it is not clear that the 
appellant was fully notified of the examination and it has 
not been certified that the letter was not returned as 
nondeliverable.

In order to ensure compliance with due process requirements, 
this case is REMANDED for the following development:

1.  The claims file should be given, if 
possible, to the medical professionals 
who examined the appellant in May 1995, 
and February 1997, for review.  If not 
possible, the records should be forwarded 
to some other dermatologist.  Since it is 
important that a determination of the 
skin disorder's increase in severity, if 
any, during service be made on the basis 
of all the evidence pertaining to 
manifestations of the dermatologic 
pathology prior to, during, and 
subsequent to service, the claims file, 
including all in-service and post-service 
treatment records, should be made 
available to the reviewer.  The reviewer 
is requested to review the pertinent 
medical records, and provide a written 
opinion as to the presence, etiology and 
onset of any skin disorder found.  In 
particular, the reviewer should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's current skin 
disorder is attributable to any disease 
or injury suffered during his ACDUTRA or 
active service, intercurrent causes, or 
to a combination of such causes or to 
some other cause or causes.

Specifically, the reviewer is requested 
to provide an opinion as to the medical 
probability that any documented skin 
disorder is related to symptoms or signs 
the appellant may have had in service or 
within a short time thereafter.  The 
reviewer should also discuss, with degree 
of medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year of service separation are 
the first manifestations of said 
disorders, as well as the approximate 
date of onset thereof.

The reviewer is also specifically 
requested to render an opinion as to 
whether it is at least as likely as not 
that the appellant's current skin 
disorder is the same as the condition 
described as 'acne' in December 1988, and 
whether the preexisting 'acne' was 
aggravated by any incident or incidents 
of active duty or ACDUTRA.  The reviewer 
is also requested to offer an opinion as 
to whether the appellant's diagnosed 
'acne' increased in severity beyond the 
normal progression of the condition 
during active duty.  The results of any 
dermatology examinations of record should 
be discussed, as well as the clinical 
significance of any anatomic anomalies or 
any intervals of time which demonstrate 
an absence of medical treatment.  Any 
opinion expressed must be accompanied by 
a written rationale.  

2.  The RO should review the claims file 
and ensure that the foregoing development 
action has been conducted and completed 
in full.  If any part of the development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the 
dermatological review report.  If the 
report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the reviewer for corrective action.  
38 C.F.R. § 4.2.  

3.  After completion of the above, the RO 
should undertake adjudicatory action to 
consider the appellant's claim on appeal 
in view of the material added to the 
claims file since the last formal 
adjudication by the RO.  That 
readjudication should also reflect 
application of all appropriate legal 
theories, including the provisions of 
38 C.F.R. § 3.306.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




